Case 3:19-cv-00828-NJR-MAB Document 1 Filed 07/30/19 Page 1 of 6 Page ID #1



                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF ILLINOIS

JUDY YATES and NORMA TANNER, )
                             )
          Plaintiffs,        )
                             )
     v.                      )                Case No: 3:19-cv-828
                             )
JEREMY BENNETT, d/b/a        )
BAR-B-Q BARN,                )
                             )
          Defendant.         )

                            COMPLAINT
      NOW COMES the Plaintiffs, Judy Yates and Norma Tanner, by and

through their attorneys, Howerton, Dorris, Stone and Lambert, and for their

Complaint against Defendant, states:

                                  JURISDICTION

      Jurisdiction is based upon “Federal Question” 28 USC 1331, specifically

the “Americans With Disabilities Act” 42 USC 12101 et. seq. inclusive of 42 USC

12188, and “Supplemental Jurisdiction” 28 USC 1367 for a personal injury to

Norma Tanner in Count II arising out of the same facts that give rise to Count I.


                                   THE PARTIES
      1. Judy Yates is a citizen of Carrier Mills, Illinois, who is a disabled person

as that term is defined by the Americans With Disabilities Act.

      2. Norma Tanner is a citizen of Carrier Mills, Illinois who was injured

assisting Judy Yates into the Bar-B-Q Barn in Harrisburg, Illinois, which is a

business open to the public which at all times relevant here, was subject to Title

III of the Americans With Disabilities Act.


                                         1
Case 3:19-cv-00828-NJR-MAB Document 1 Filed 07/30/19 Page 2 of 6 Page ID #2



      3.   Jeremy Bennett is the owner and operator of Bar-B-Q Barn, the

entrance of which was not in compliance with the Americans with Disabilities

Act when Norma Tanner was assisting Judy Yates into the Bar-B-Q Barn on

June 14, 2019.

                      FACTS APPLICABLE TO ALL COUNTS

      4.   Title III of the Americans With Disabilities Act (“Act”) prohibits

discrimination based on disability in public accommodations.

      5. Private entities covered by Title III include establishments serving food

and drink, such as the Bar-B-Q Barn owned and operated by Defendant.

      6. The Act requires establishments like the Bar-B-Q Barn to provide safe

and accessible ingress and egress based upon accessibility guidelines

established by federal regulation.

      7. Prior to June 14, 2019, defendant constructed concrete steps and a

concrete ramp for use by disabled persons and others for ingress and egress to

its main entrance located on Main Street in Harrisburg, Illinois.

      8. The concrete steps and concrete ramp converge in front of the main

entrance door, which is a single glass door that from the outside is pulled open,

swinging from left to right.

      9. Certain accessibility guidelines established by federal law and

regulation were in effect when defendant constructed the concrete steps and

concrete ramp described in paragraphs 7 and 8.




                                        2
Case 3:19-cv-00828-NJR-MAB Document 1 Filed 07/30/19 Page 3 of 6 Page ID #3



      10.    Accessibility regulations are the culmination of the considered

judgment of architectural and accessibility experts so that persons, including

persons with disabilities, can safely enter and exit a restaurant.

      11. The convergence of the concrete steps, concrete ramp and entrance

door at the Bar-B-Q Barn was not in compliance with the Americans With

Disabilities Act and its regulations.

      12. Failure to construct its entrance in accordance with the Act and its

regulatory guidelines is itself considered a denial of access to disabled persons

in violation of their rights.

      13. At all times relevant, Judy Yates needed a walker to ambulate.

      14. At all times relevant, Judy Yates, a disabled person, enjoyed the food

and service of the Bar-B-Q Barn and would like to so enjoy them in the future.

      15. On June 14, 2019, Judy Yates went to the Bar-B-Q Barn, and with

the assistance of Norma Tanner, attempted to enter the Bar-B-Q Barn.

      16. When Norma Tanner pulled open the door for Judy Yates, she stepped

backwards to create clearance for Judy Yates to maneuver into the restaurant.

      17.    The area in front of the door that Norma Tanner pulled open was not

in compliance with regulation, inasmuch as it was smaller than the minimum

size required for safe ingress and egress.

      18.    Norma Tanner fell from the landing platform in front of the door as

she stepped back to create clearance for Judy Yates.




                                        3
Case 3:19-cv-00828-NJR-MAB Document 1 Filed 07/30/19 Page 4 of 6 Page ID #4



                                   COUNT I
                               YATES v. BENNETT

      19. Judy Yates, a disabled person, has standing to pursue a claim to

enforce the provisions of Title III of the Americans with Disabilities Act.

      20. Judy Yates, a disabled person, seeks a remedy for herself and other

disabled persons to have access to the Bar-B-Q Barn consistent with federal law.

      21. Judy Yates, a disabled person, seeks judgment against defendant

inclusive of injunctive relief, fashioned to bring Bar-B-Q Barn into compliance

with federal law and regulation.

      WHEREFORE, Judy Yates seeks judgment against Bar-B-Q Barn for

violation of the Americans with Disabilities Act, seeks an Order directing the Bar-

B-Q Barn to come into compliance with the Act, plus costs and attorney’s fees

consistent with the Act.

                                HOWERTON, DORRIS, STONE & LAMBERT


                                By______________________________
                                     Stephen W. Stone, #6204573
                                     300 West Main
                                     Marion, IL 62959
                                     (618) 993-2616
                                     (618) 997-1845 – fax
                                     sstone@hdslawfirm.com

                                   COUNT II
                               TANNER v. BENNETT

      19.   Defendant had a non-delegable duty to comply with federal

regulation, building codes, and accessibility standards at the Bar-B-Q Barn.




                                         4
Case 3:19-cv-00828-NJR-MAB Document 1 Filed 07/30/19 Page 5 of 6 Page ID #5



      20. Federal regulation, building codes, and accessibility standards require

the area where the Bar-B-Q Barn’s ramp, steps, and entry door converge to be

of sufficient size for persons to safely maneuver.

      21.   The area where the Bar-B-Q Barn’s ramp, steps, and entry door

converge is too small to safely maneuver.

      22. When Norma Tanner opened the door and stepped backward to assist

her disabled friend, Judy Yates, into the restaurant, she fell backward off the

landing where the ramp, steps, and entry door converge.

      23.   If the area where the ramp, steps, and entry door converge were in

compliance, Norma Tanner would have had sufficient room to open the door,

step back and out of her disabled friend’s way.

      24.   Because the area where the ramp, steps and entry door converge

were not in compliance, Norma Tanner fell backward off the landing as she

maneuvered out of her disabled friend’s way.

      25.   Defendant was negligent in that he failed to comply with safe

accessibility standards.

      26. The injury herein described occurred because defendant negligently

breached the duty to provide a safe and accessible entrance for patrons including

disabled persons and those assisting them in the Bar-B- Q Barn.

      27. As a result of this negligence, Norma Tanner sustained severe head

and brain injuries, and in consequence thereto, has and will incur medical

expense, has experienced pain, suffering, disability, disfigurement, emotional




                                        5
Case 3:19-cv-00828-NJR-MAB Document 1 Filed 07/30/19 Page 6 of 6 Page ID #6



distress, increased her risk for future harm, and has shortened her life

expectancy.

      WHEREFORE, Norma Tanner prays for Judgment against Defendant and

for compensatory damages commensurate to the harm, and punitive damages

should evidence reveal defendant knowingly violated the standards described

herein, and with utter indifference or conscious disregard failed to comply with

the regulations.



                              HOWERTON, DORRIS, STONE & LAMBERT


                              By______________________________
                                   Stephen W. Stone, #6204573
                                   300 West Main
                                   Marion, IL 62959
                                   (618) 993-2616
                                   (618) 997-1845 – fax
                                   sstone@hdslawfirm.com
                                   Attorneys for Plaintiffs




                                       6
